Title: General Orders, 13 November 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s House [West Point]saturday Novr 13th 1779.
          Parole Flanders—  C. Signs Florence. Florida.
        
        The Commissaries to issue the following quantities of meat or vegetables in lieu of the reduced ration of flour.
        
        For every 100 lbs. of flour, reduced from the issues, 75 lbs. beef, or 50 lbs. pork or if received in vegetables, 2½ bushels pease; or 2½ bushels beans; or 8 bushels potatoes, or 12 bushels turnips; and so in proportion for any greater or less quantity.
      